Citation Nr: 1401985	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-36 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, cyclothymia, anxiety, and mania.

4.  Entitlement to service connection for a disability manifested by sleep impairment.

5.  Entitlement to service connection for a disability manifested by weight loss.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for tinea versicolor.

8.  Entitlement to service connection for fingernail discoloration.

9.  Entitlement to a compensable disability rating for service-connected pseudofolliculitis barbae (PFB).

10.  Entitlement to a compensable disability rating for service-connected fracture of the right fibula.

11.  Entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities. 

12.  Entitlement to service connection for fibromyalgia.

13.  Entitlement to service connection for a neck disability.

14.  Entitlement to service connection for a kidney disability.

15.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

16.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

17.  Entitlement to service connection for a right shoulder disability.

18.  Entitlement to service connection for purposes of establishing eligibility to treatment. 

19.  Entitlement to Special Monthly Compensation (SMC) based on aid and attendance/housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to August 2000 and from August 2002 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, October 2008, and April 2012 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee, and Waco, Texas.  

In the February 2006 rating decision, the Nashville RO, in relevant part, denied entitlement to service connection for a left knee disability, headaches, PTSD, fingernail discoloration, fatigue, weight loss, sleep impairment, tinea versicolor.  

In the October 2008 rating decision, the Waco RO, in relevant part, continued the Veteran's noncompensable disability ratings for service-connected PFB and right fibula fracture.

In the April 2012 rating decision, the Nashville RO, in relevant part, denied entitlement to service connection for purposes of establishing eligibility to treatment, entitlement to SMC, entitlement to service connection for fibromyalgia, for neck pain, for a kidney condition, for a right shoulder pinched nerve, and for peripheral neuropathy of the bilateral upper and lower extremities.

The claims of service connection for a left knee disability and for headaches were previously denied in August 2001 and March 2003 rating decisions.  Additionally, the Veteran's claims of service connection for PTSD, fingernail discoloration, fatigue, weight loss, sleep impairment, and tinea versicolor were denied in a September 2004 rating decision.  The RO additionally declined to reopen the Veteran's claim for headaches in the September 2004 rating decision.  Nonetheless, because additional, relevant service department records pertaining to the Veteran's first period of service, from June 1990 to August 2000, were received in November 2004, after the August 2001, March 2003, and September 2004 rating decisions were issued, those decisions were precluded from becoming final.  38 C.F.R. § 3.156(c) (2013).  Thus, the RO considered these claims on their underlying merits in the February 2006 rating decision. 

Similarly, additional service department records pertaining to the Veteran's second period of service, from August 2002 to July 2003, and relevant to his service connection claims, were received in March 2013.  Thus, the February 2006 rating decision was also precluded from becoming final.  Id.  

Based on the above, the Board is considering the entirety of the Veteran's service connection claims on the merits, without the need for new and material evidence.  See generally 38 C.F.R. § 3.156.

Although the Veteran initially indicated that he was seeking entitlement to service connection for PTSD in his May 2004 claim, the record reflects subsequent claims for service connection for depression and for cyclothymia.  Additionally, VA treatment records show treatment for symptoms of generalized anxiety and mania.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined and recharacterized the Veteran's multiple service connection claims for psychiatric disorders as a claim for service connection for a psychiatric disorder, to include PTSD, depression, cyclothymia, anxiety, and mania, as set forth on the title page.  

The issues of entitlement to service connection for a left knee disability, for a psychiatric disorder, for disabilities manifested by sleep impairment, weight loss, and fatigue, for tinea versicolor, for fingernail discoloration, for fibromyalgia, for a neck disability, for a kidney disability, for a right shoulder disability, and for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to increased disability ratings for PFB and for a right fibula fracture, entitlement to SMC, entitlement to service connection for purposes of establishing eligibility to treatment, and entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

The issues of entitlement to service connection for a back disability, for hypertension, and for disabilities manifested by dizziness, fainting, light headedness, muscle aches, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2013 Statement on VA Form 9.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has a current migraine headache disability that was at least as likely as not incurred during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a migraine headache disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for migraine headaches.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as migraine headaches, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013.  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

II.  Analysis

The Veteran was diagnosed with migraine headaches during a March 2012 VA examination.  The examiner noted reports of migraine headaches since the year 2000, occurring every other day and lasting for a few hours.  Post-service VA and private treatment records confirm ongoing treatment for headaches that have reported been present since the year 2000.  Based on this evidence, the current disability requirement for migraine headaches is satisfied.  

The Veteran testified during his August 2013 Board hearing that he was having headaches even at the time of his first service assignment, and the record contains his contentions regarding having headaches since his separation from service.  The Veteran is competent to report having current headaches, and he is competent to report suffering from headaches since the time of his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board finds the Veteran's reports regarding the onset of his headaches to be credible.  

Additionally, the Veteran's reports are consistent with evidence of reported headaches found in his service treatment records (STRs).  Namely, his STRs show complaints of headaches as early as in August 1990.  Also, in a June 2003 post-deployment survey, the Veteran noted that he had suffered from headaches during his deployment. 

Based on the competent and credible evidence of record, a continuity of symptomatology of chronic migraine headaches has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

Thus, all required elements to establish service connection for tinnitus have been met.  See Wallin, supra.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and service connection for migraine headaches is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for migraine headaches is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's claimed left knee disability, he testified during his August 2013 Board hearing that he injured his knee in approximately 1993 or 1994 as a result of falling while "roughhousing" with another service member.  He reported having swelling on his knee and walking with a limp for several days afterward, although he did not remember reporting for medical treatment.  He presently had occasional swelling of the knee.  He reported that following service, he was provided with a knee brace through VA in approximately 2000.  

A review of the Veteran's STRs reveals that he had reported for treatment in January 1994 with a complaint of right knee pain, after twisting his knee while wrestling with a friend.  The assessment was rule out medial collateral ligament tear/strain versus a meniscus tear.  He was referred for X-rays.  A subsequent January 1994 clinical report noted that he had "valgus strained" both knees as a result of the incident, although he denied left knee symptoms.  There was no evidence of a meniscal tear.  

The Veteran later sought in-service treatment for left knee pain in August 1999 after injuring his knee while playing softball.  Examination of the left knee revealed edema to the patella area, mild effusion in the medial left patella, and tenderness to palpation in the patella.  The assessment, however, appeared to equivocally refer to the right knee, rather than the apparently reported symptomatic left knee.  

While the Veteran was afforded a VA joints examination in April 2012, the only diagnosis provided was left knee pain.  There was no explanation in the examination report regarding the cause of the knee pain, or whether there was an underlying disability.  The examination report noted an absence of history of treatment for knee pain.  The examiner did not provide an opinion regarding the etiology of the Veteran's knee pain or any current knee disability.  The report findings do not concord with the Veteran's hearing testimony with respect to his reported ongoing swelling and post-service treatment for left knee symptoms.  As such the examination is deemed inadequate for determining the etiology of the Veteran's claimed left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Thus, remand for a new VA examination is required.

With respect to the Veteran's claimed psychiatric disorder, he testified that he served as an operation specialist, and that during the conflict in Kosovo he read an intelligence report where a teacher had been hung in front his or her students.  He additionally reported being under stress due to irregular work hours.  He further testified that due to family issues and being away from home on deployments, he felt depressed during his service.  He noted that he became more reclusive and more irritable.  He maintained that his drinking escalated and that he was involved in multiple altercations.  

The Veteran further testified that he received post-service mental health treatment when he was in Texas, including VA treatment in Dallas, where he was apparently on suicide watch.  He maintained, however, that did not received current mental health treatment due to fears of being labeled as crazy at his current place of employment.

A review of VA treatment records reveals treatment for cyclothymia and dysthymia.  The Veteran also reported thoughts of suicide.  In July 2011, he was noted to have symptoms consistent with major depression, generalized anxiety and mania.  An October 2011 VA primary care assessment was PTSD versus mood disorder.  

In a June 2003 post-deployment survey, the Veteran did not report having symptoms of depression during the previous two weeks, though he did report having little interest or pleasure in doing things.  

Pursuant to the duty to assist, the Veteran must be afforded a VA mental health examination to clearly diagnose and describe all psychiatric disorders present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law). 

With respect to the Veteran's claimed disabilities manifested by sleep impairment and by weight loss, and his claimed fatigue, he testified that he began having sleep issues as a result of the irregular hours he maintained during service.  He expressed his belief that the irregular work hours ruined his normal pattern of sleep.  He reported that he currently only slept between three and four hours per night.  

Regarding weight loss, he testified that had lost around 10 pounds since his separation from service.  He noted that he had experienced a loss of appetite since the time of his service.  Similarly, with regard to fatigue, he reported that this was associated with his in-service work schedule.  He noted that his fatigue symptoms have remained approximately the same since his separation from service.  He maintained that his weight loss and fatigue symptoms began in approximately the year 2000.  

The Veteran's VA treatment records reveal multiple complaints regarding his inability to sleep.  

During the March 2012 VA examination, the reported symptoms of sleep impairment, weight loss, and fatigue were not considered.  The fibromyalgia portion of the examination failed to indicate that he suffered from fatigue.  Additionally, while he was examined for an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness, examination results did not support findings of an undiagnosed or multisymptom illness.  

Accordingly, the Board finds that pursuant to the duty to assist, the Veteran should also be afforded an examination to specifically consider the presence of any disability or disabilities manifested by sleep impairment, weight loss, and/or fatigue.  See McLendon, supra.

With respect to the fingernail discoloration and tinea versicolor claims, the Veteran testified during his Board hearing that in 1993, while conducting refueling aboard the U.S.S. Peterson, a gas line broke and fuel spurted out all over him.  He reported that the fuel splattered on his back.  He noted his belief that the fuel may have caused the discoloration of his fingernails and discoloration of the skin on his back.  Fingernail discoloration was observable at his Board hearing.

Despite the Veteran's credible contentions, he has not yet been afforded a VA examination with respect to these claimed disabilities.  Accordingly, remand is additionally necessary to afford him a VA examination with respect to his fingernail discoloration and tinea versicolor claims.  McLendon, supra.  

With respect to the Veteran's increased rating claim for PFB, he testified during his August 2013 Board hearing that he continued to have problems with bumps and scars on his face.  During his March 2012 VA examination, however, the VA examiner indicated that his PFB had resolved without residuals.  The Veteran's testimony appears to be in contrast to the examiner's findings.  As such, the Board believes the most recent March 2012 VA examination findings may not accurately reflect the current severity of the Veteran's PFB.  See 38 C.F.R. § 4.2 (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, remand is required in order to afford the Veteran a contemporaneous VA dermatology examination to assess the current severity of his service-connected PFB.  

Additionally, with respect to the Veteran's increased rating claim for a right fibula fracture, he testified that he experienced soreness associated with his right leg after participating in sporting activities.  He also felt increased pain when it was raining.  He noted that sometimes the pain would wake him from sleep.  It appears that the last time the severity of the Veteran's right fibula fracture was evaluated was in a September 2008 VA examination.  That examination report noted minimal physical findings.  Accordingly, the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right fibula fracture.  See Snuffer, supra; see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

With respect to the Veteran's claims of service connection for fibromyalgia, for a neck disability, for a kidney disability, for a right shoulder disability, for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to SMC, and entitlement to service connection for purposes of establishing eligibility to treatment, these claims were denied in the April 2012 rating decision.  Following issuance of that decision, the Veteran filed a March 2013 statement on a VA Form 9, indicating that he was appealing the prior decision.  This submission is accepted as a timely notice of disagreement with the April 2012 rating decision that denied those claims.  Moreover, the AOJ has not yet issued the Veteran a statement of the case (SOC) with respect to those claims.  As such, before the Board can consider those claims on appeal, it is required to remand them for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with respect to the Veteran's claim of entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities, the resolution of this claim is dependent upon the assignment of a disability rating for his now service-connected migraine headaches, and upon adjudication of his remaining service connection and increased rating claims on appeal.  Accordingly, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board will defer further adjudication of this claim pending resolution of the aforementioned issues.  

As the above claims are being remanded for the foregoing reasons, the AOJ should ensure that all required efforts have been made to obtain a complete copy of the Veteran's STRs pertaining to his second period of service, from August 2002 to July 2003, and any STRs pertaining to his National Guard service.  In this regard, the Veteran has identified treatment for many of his claimed conditions during his National Guard service.  He specifically testified that he received treatment for claimed disabilities at Brooke Army Medical Center while stationed at Fort Sam Houston.  He additionally noted receiving treatment while stationed at Fort Hood.  Records of this in-service treatment, however, have not been obtained.  Moreover, while requests for the Veteran's record have been made from multiple sources, including from the Texas Army National Guard, negative responses do not appear to have been received.  

Also, any outstanding VA and private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In this regard, the Veteran reported receiving private treatment for one or more disabilities and VA treatment records dated since October 2011 have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary efforts to obtain a complete copy of the Veteran's service treatment records pertaining to his second period of service, from August 2002 to July 2003, and service treatment records pertaining to his National Guard service from the National Personnel Records Center in St. Louis, Missouri (NPRC), and from any other appropriate source of service treatment records.  

Efforts to obtain these records should include contacting appropriate base medical facilities (i.e., Brooke Medical Center, Darnall Army Medical Center) directly, and the Veteran's assigned units, if rendered necessary.  

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, negative replies should be requested.  Additionally, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide any missing records, and be notified of any further actions that will be taken with regard to his claims, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify all private and all recent VA treatment received for his claimed disabilities on appeal.  After obtaining any necessary authorization, request copies of identified private treatment records.  Additionally, obtain copies of outstanding VA treatment records from indicated VA facilities.  

Ask the Veteran to submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified records himself.

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee and right fibula.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all left knee disabilities found to present, to include arthritis.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the incident reported by the Veteran, and recorded in his service records, when he injured his knee while roughhousing with a fellow service member.  

The examiner should additionally describe the current severity and all manifestations associated with the Veteran's service-connected right fibula fracture.  Any nonunion, with loose motion, requiring a brace; or malunion, with any associated knee or ankle disability, and the degree of such disability (slight, moderate, or marked), of the fibula should be identified.

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record, to include medical evidence of left knee disability found in the Veteran's service treatment records and post-service lay and medical evidence regarding left knee treatment. 

4.  Schedule the Veteran for a VA dermatology examination of the skin of the back, fingernail discoloration, and pseudofolliculitis barbae.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all skin disabilities of the Veteran's back (e.g., tinea versicolor), and any disability associated with fingernail discoloration found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin and/or fingernail disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the incident reported by the Veteran where a fuel line burst pouring fuel on his back and fingers.  

The examiner should additionally describe the current severity and all manifestations associated with the Veteran's service-connected PFB.  

The percentage of total skin area and of exposed skin areas should be identified.  The examiner should additionally identify whether the Veteran has required the use of topical therapy or systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his PFB, and the total duration of such required therapy during 12-month intervals beginning in June 2006.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record regarding these claimed disabilities.  

5.  Schedule the Veteran for a VA mental health examination with a VA psychiatrist or psychologist.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, depression, cyclothymia, anxiety, or a mania; or whether he has met such criteria for any psychiatric disorder since May 2004.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, including any psychiatric disorder diagnosed since May 2004, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the traumatic events the Veteran reportedly experienced during service.  

If a diagnosis for PTSD is warranted, the stressor upon which such diagnosis is based should be identified.  The examiner should specifically state whether the Veteran's PTSD diagnosis is based on a fear of hostile military or terrorist activity.  The examiner should also indicate whether the Veteran's claimed stressor(s) is/are adequate to support a diagnosis of PTSD and whether his PTSD symptoms are indeed related to the claimed stressor(s).  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record regarding these claimed disabilities.  In providing the requested opinions, the examiner should consider the lay evidence of record, including lay contentions made by the regarding the state of his mental health during service, and his noted in-service report of having lost interest or pleasure in doing things.  

6.  Schedule the Veteran for an appropriate VA examination with respect to his claimed disabilities manifested by sleep impairment, weight loss, and fatigue.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all disabilities found to be present that are associated with the Veteran's claimed sleep impairment, weight loss, and/or fatigue.  It should also be noted if such disorders are due to undiagnosed illness or are manifestations of a medically unexplained chronic illness.  If these symptoms are attributable to a known diagnosis, such diagnosis should be clearly noted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include as a result of the Veteran's irregular in-service duty schedule.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

7.  Issue the Veteran a statement of the case with respect to the claims of entitlement service connection for fibromyalgia, for a neck disability, for a kidney disability, for a right shoulder disability, for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to special monthly compensation, and entitlement to service connection for purposes of establishing eligibility to treatment.

These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting an adequate substantive appeal on any or all of these issues.  If his appeal is perfected, then the claims should be returned to the Board for further appellate procedure.

8.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  Finally, readjudicate all remaining claims on appeal.  If the Veteran's claims are not granted to his satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


